The opinion of the Court was delivered by
Williams, J.
In this case JWr. Hall, the defendant, who is sued by the plaintiff for an assault and battery and false imprisonment, justifies under an execution issued on a judgement of this Court at their February term, 1827. The plaintiff contends that the judgement and execution will not protect the defendant, inasmuch as the Court had no jurisdiction of the case. The judgement has not been vacated nor set aside; but it is contended that by the statute passed in 1824, the jurisdiction of the action, in which the judgement was rendered,was taken from the Supreme Court, and transferred to the county court. This leads to the inquiry whether the jurisdiction of this Court can be inquired into, and their judgements declared void,in the way now attempted,as well as the inquiry whether the jurisdiction was thus transferred. If the proceedings of this courtin rendering the judgement and awarding the execution, under which the defendant justifies, are void, then neither the Court nor the parties are protected by them ; but are tresspassers, and liable, as such, to the party injured. And if we render judgement for the plaintiff we must subscribe to this position, however unpalatable it may be. We believe, however, that the judgement of the highest tribunal of law and equity in this state cannot be impeached in this way. The judgements of a superior court are never considered void, (7 Bacon, 67,) and the judges of a superior court are never liable personally for acts done in a judicial capacity. This subject was fully considered in the case of Yates vs. Lansing, 5 Johns. 282, and 9 Johns. 394; and the able opinion of chief justice Kent on that point was not shaken by the arguments brought against it, but was sustained by a majority of the judges of the Supreme Court, and the court of errors of the state of JYew- York. If it was not so, this absurdity would result, under our judicial system, that the iuferior courts would be called on to review and set aside, or disregard,the judge-*120ments of the Supreme Court; and the proceedings of the inferior courts would pass to the same court for revision, and be liable to be vacated or reversed. In this case we are called upon to disregard a judgement once rendered before us, and say that it shall not protect the party acting in obedience to its precepts. When courts of a special or limited jurisdiction exceed their powers,their whole proceedings are coram, nonjudice, and all concerned in such void proceedings are trespassers. But this principle never has been, and cannot be, extended to superior tribunals, and especially to those which have the ultimate jurisdiction in all cases arising in the other courts. If the judgement here complained of was either erroneous or irregular, the court, on a proper application, would set it aside: but, until set aside, it is to be considered as a regular judgement for every purpose : and it belongs exclusively to this Court to examine into and decide upon the regularity of its own proceedings. The act of 1824 was subject to judicial construction .as well as any other act of the legislature. Of the causes or actions then pending before this Court, it was for them to determine what part, according to the statute, were tobe retained in this court, and what part should be removed to the county court. And the party who acts in obedience to their determination is not to be made responsible for the correctness of it, nor is the correctness of it to be a subject of inquiry before any other tribunal. There can be no doubt but that the judgement was a complete justification to the defendant, and a full answer to this suit.
We are also fully satisfied that the action on which the judgement was rendered, was properly retained, and heard and determined, in this court. The cause came by appeal into this court before the passing of the act of 1824, at a time when trials of issues of fact, as well as of law, were had in the Supreme Court. One trial was had before the court, and a review entered. The facts were then agreed on,a case was made,and the cause was submitted to the court for their consideration. The facts having been ascertained, whether by verdict of a jury, or by agreement of parties, it became a question of law what judgement should be rendered thereon. The hearing was upon a case stated, as upon a special verdict: no testimony was to be weighed, and no facts were in dispute; no other inferences were to be drawn from the facts agreed on,except inferences of law. By the 11 th section of the statute, before referred to, it is provided, “ that all writs of error, suits and appeals, where matters in Zaw are to be litigated *121which shall be pending in or returnable to the Supreme court in any county when the act comes in force, shall be heard and determined, &c., at the next term of the Supreme court.” This case being then properly depending before this Court when the act came in force,the facts having been ascertained,and a case made and agreed on, it was rightly considered, and treated both by the parties and Court, as a suit where “ matters in law” alone were to be litigated, the jurisdiction of which exclusively belonged to the Supreme Court. It was so considered by the Court, as appears frottf the report of the case in 2 Aikens’, 215. It was argued at the term of the court in 1826, continued for advisement, and judgement rendered at the next term, and the objection now raised was not made or suggested either by the court or counsel.
Squire & Isham, for plaintiff.
Hall, Bennet & Aiken, for defendant.
In the brief presented to the Court by the plaintiffs counsel, a reference is made to two cases decided in Massachusetts. In the case of Wellington vs. Stratton, 11 Mass. 394, whieh was an appeal from the judgement of the court of common pleas, rendered upon a case stated by the parties for the opinion of the court, Judge Jackson,who gave the opinion of the court, says, that it has been decided that a writ of error does not lie upon a judgement rendered on a case stated by the parties for the opinion of the court, and says, that the principle established is, that when the parties have agreed that a certain judgement shall be rendered for either of them, according to the opinion of the judges, upon a case stated, the court of errors cannot rescind that agreement and enter a different judgement. If this reasoning is sound and is applied to ihe-present case, it would prevent the parties from questioning the judgement rendered by this Court in the case referred to. The cause was regularly before the Court — the parties agreed upon a case,and that judgement should be rendered thereon according to the opinion of the Court; and if it could not be reversed by a superior tribunal, if any such was known to our law, it certainly could not be questioned in another suit between the parties.
The judgement of the county court is affirmed.